Case 1:16-cv-12383-|T Document 148 Filed 11/01/18 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

EASTERN DIVISION

)
Saba Hashem, Individually, and as a )
Member of, and derivatively on behalf of, )
D’Angelo and Hashem, LLC )
)
Plaintiff )

V. ) Civil Action No: 1:16-cv-12383-IT
)
Stephen L. D’Angelo, )
D’Angelo and Hashem, LLC )
and D’Angelo Lavv Group LLC )
)
Defendants )
)

 

ll.

AFFIDAVIT OF ALBERT FARRAH
My name is Albert Farrah. At all times pertinent herto l have been counsel to the plaintiff

in this action.

I make this affidavit for the purpose of Submitting the following exhibits attached hereto

that Will assist the Court at today’s hearing:

. October 23, 2018 Notice of Electronic Filing re: Memorandum In Support Of Second

Motion F or Contempt And Sanctions filed by Saba Hashem;

. October 24, 2018 email exchange between Albert Farrah and Aaron Leibowitz of

LaW360;

. October 24, 2018 LaW360 Article by Aaron LeiboWitz entitled Suspended Atlj/ Seeks

Sanctz'ons On Ex-Partner In Fee Fz'ght; and

. October 24, 2018 envelope postmarked in Manchester, NH from D’Angelo LaW Group

LLC to Albert Farrah With copy of enclosed check for $3,913.34.

Case 1:16-cv-12383-|T Document 148 Filed 11/01/18 Page 2 of 2

Signed under penalties of perjury this 1St day of November, 2018.

_/s/ Albert L. Farrah` Jr. Esq.
Albert L. Farrah, Jr., Esq.

CERTIFICATE OF SERVICE

SUFFOLK, ss. November 1, 2018

l hereby certify that a copy of this pleading Was today served via the Court’s CM/ECF
filing system upon all registered users in this case, including counsel for defendants

/s/ Albert L. Farrahi Jr.` Esq.
Albert L. Farrah, Jr., Esq.

